DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsu et al. (US 2007/0096278 A1).

Re. claim 1: Nakatsu discloses an electrical assembly comprising a cooling module (2 and 3 combined), in particular an active cooling module (2) comprising a network (connections to passages 10) in which a cooling liquid flows and an electrical busbar 
where the electrical assembly is configured to be added in a frame (frame of a vehicle as disclosed) of a first electrical device (vehicle). (see para. 0017-0020)

Re. claim 7: Nakatsu discloses the electrical busbar comprises a body (50) made of an electrically insulating material holding together conductors (11s, 11e) of the electrical busbar, (see fig. 4, 5; para. 0067-0070)
where the body is placed next to the cooling module (2) so as to enable thermal dissipation of the heat of the conductors to the cooling module. (see fig. 4, 5; para. 0067-0070)

Re. claim 8: Nakatsu discloses an electrical device comprising a case (vehicle) in which an electrical assembly according to claim 1 is held. (see para. 0017-0020)

Re. claim 9: Nakatsu discloses forming an inverter. (see fig. 8-12; para. 0056-0059)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (US 2007/0096278 A1).

Re. claim 2: Nakatsu discloses:
an electronic power module (30, 33) attached to a first surface of the cooling module and (see fig. 30-32; para. 0103, 0116-0120)
a capacitive link element (32) attached to a second surface (top surface), of the cooling module. (see fig. 10, 11; para. 0108-0114)
However, Nakatsu fails to disclose:
		The first surface and second surface are opposite to each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the electronic power module and capacitive link elements on opposite side surfaces of the cooling module, since it has been held that rearranging parts of an invention involves only routine skill in the art.  One of ordinary skill would have been motivated to do this in order to fit all the components into a smaller form factor or to make the apparatus fit into a differently shaped space.

Re. claim 6: Nakatsu discloses the cooling module has a cooling liquid inlet (first side of 10) and a cooling liquid outlet (second side of 10), where the cooling module is configured such that the cooling liquid flows between the electronic power module and the capacitive link element. (see fig. 1-10; para. 0071, 0083-0088)

Re. claims 16 and 20: Nakatsu discloses the electrical busbar comprises a body (50) made of an electrically insulating material holding together conductors (11s, 11e) of the electrical busbar, (see fig. 4, 5; para. 0067-0070)
where the body is placed next to the cooling module (2) so as to enable thermal dissipation of the heat of the conductors to the cooling module. (see fig. 4, 5; para. 0067-0070)

Allowable Subject Matter
Claims 3-5, 10-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 3: the limitations of “the reception portion comprises opposite faces which are respectively in the same plane as the first surface of the cooling module and as the second surface of the cooling module” cannot be found in the prior art. One of ordinary skill would not have been motivated to rearrange the parts of Nakatsu’s reception portion in addition to rearranging the positions of the power module and capacitive link element. Such a rearrangement would have been considered improper hindsight. 

Re. claim 4: the limitations of “in which the reception portion forms a fork extending from the first portion of the cooling module” in combination with the remaining limitations in the clam cannot be found in the prior art. One of ordinary skill would not have been motivated to make the reception portion formed as a fork as claimed.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 27 September 2021, with respect to the objections to the drawings, in combination with the amendments to the drawings and specification, have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 9, filed 27 September 2021, with respect to the objection to claims 1, 2, 11, and 16-20, in combination with the claim amendments, have been fully considered and are persuasive.  The objection to claims 1, 2, 11, and 16-20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 27 September 2021, with respect to the rejection of claims 3, 10-12, 15, 17 under 35 U.S.C. 112(b), in combination with the claim amendments, have been fully considered and are persuasive.  The rejection of claims 3, 10-12, 15, 17 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12, 16, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 4, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835